Exhibit 10.2

[    ]    Optionee’s Copy 

[    ]    Company’s Copy

FTI CONSULTING, INC. 2006 GLOBAL LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

To                      (“Optionee”):

FTI Consulting, Inc. (the “Company”) has granted you an award (the “Award”) of
an option (the “Option”) under the FTI Consulting, Inc. 2006 Global Long-Term
Incentive Plan, as adopted effective June 6, 2006, as further amended from time
to time (the “Plan”), to purchase                          shares of the common
stock, $0.01 par value (“Common Stock”) of the Company (the “Shares”), at
             per share (the “Exercise Price”). The effective “Grant Date” will
be                                 , 2      , subject to your signing and
promptly returning a copy of this Agreement (as defined below) to the Company.

This Stock Option Award Agreement (the “Agreement”) evidences the grant of the
Option. This Agreement and the Award of the Option for the Shares are made in
consideration of your employment with the Company or your Employer (as hereafter
defined) and in fulfillment of applicable terms of your written Employment
Agreement dated                         , 2       (“Employment Agreement”),
between you and the Company or an Affiliate of the Company (the “Employer”). The
Award is subject in all respects to and incorporates by reference the terms and
conditions of the Plan.

A copy of the Plan and the Prospectus for the Plan, as amended from time to time
(the “Prospectus”), is attached. By executing this Agreement, you acknowledge
that you have received a copy of the Plan and the Prospectus for the Plan. You
may request additional copies of the Plan or Prospectus by contacting the
Secretary of the Company at FTI Consulting, Inc., 500 East Pratt Street, Suite
1400 Baltimore, Maryland 21202 (Phone: (410) 951-4800). You also may request
from the Secretary of the Company copies of the other documents that make up a
part of the Prospectus (described more fully at the end of the Prospectus), as
well as all reports, proxy statements and other communications distributed to
the Company’s security holders generally.

The Option is intended to be and will be treated as a nonstatutory stock option.

 

(1) Vesting.

 

  a. As of Grant Date. The Option is nonvested, nonexercisable and forfeitable
as of the Grant Date. No nonvested Option Shares shall become vested and
exercisable after your employment with the Company and its Affiliates ceases
unless this Agreement provides to the contrary.

 

  b. Expiration. The Option will expire at the earlier of (i) 5:00 p.m. Eastern
Time on                     , 2      , or (ii) the forfeiture of such Option as
otherwise provided in this Agreement.

 

  c. Normal Vesting.

Except as provided otherwise in this Agreement, provided that (i) your “Service”
(as hereafter defined) with the Company or an Affiliate of the Company continues
through the applicable date upon which vesting is scheduled to occur, and
(ii) that you meet the applicable “Stock Ownership Requirement” (as hereafter
defined) on such vesting date,             % of the Option Shares shall vest on
each anniversary of the Grant Date and be exercisable upon such date, such that
100% of the Option Shares shall be vested on the              anniversary of the
Grant Date and be exercisable thereafter. Subject to the next two paragraphs,
the applicable Stock Ownership Requirement must be met on the applicable vesting
date; otherwise, the applicable portion of Option Shares scheduled to vest on
such vesting date shall be immediately forfeited for no consideration on such
date.



--------------------------------------------------------------------------------

If you are unable to meet the applicable Stock Ownership Requirement on the
applicable vesting date because you are unable to acquire or purchase shares of
Common Stock on such date (or on any of the ten business days preceding such
vesting date) due to applicable securities law or Company policy, you shall have
thirty days from the first subsequent date (or, if later, the applicable vesting
date) on which you are able to acquire or purchase shares of Common Stock to
meet the applicable Stock Ownership Requirement. If you meet the applicable
Stock Ownership Requirement during such thirty-day period, the applicable
portion of Option Shares shall vest on the date such Stock Ownership Requirement
is met. If you do not meet the applicable Stock Ownership Requirement during
such thirty-day period, the applicable portion of Option Shares shall be
forfeited for no consideration at the end of such thirty-day period.

The Stock Ownership Requirement vesting condition provided under item (ii) of
the first sentence of the first paragraph above shall cease upon the earlier of
(i) your employment with the Company or your Employer terminating, or (ii) you
completing six years of consecutive Service.

 

  d. Termination due to Death. Provided that your administrator or executor, on
behalf of your estate, executes a “Release” (as hereafter defined) as soon as
administratively feasible following your death in accordance with the Employment
Agreement, the Option Shares that are not then vested and exercisable shall vest
100% and be exercisable in full upon your death. Vested Option Shares shall be
exercisable until the earlier of (i) the expiration date set forth in
Section 1(b) of this Agreement and (ii) the date that is 12 months following the
date of your death, and any unexercised Option Shares shall be forfeited for no
consideration thereafter.

 

  e. Termination by the Company due to Disability. Provided that you (or your
legally authorized guardian or personal representative, on your behalf) execute
a Release as soon as administratively feasible following your termination by the
Company or your Employer due to Disability in accordance with the Employment
Agreement, the Option Shares that are not then vested and exercisable at the
date of termination shall vest 100% and be exercisable in full upon completion
of the Restricted Period (or if you die prior to completion of the Restricted
Period, the date of your death). Vested Option Shares vested at the date of
termination shall be exercisable until the earlier of (i) the expiration date
set forth in Section 1(b) of this Agreement and (ii) the date that is 12 months
following the date of termination of your employment, and any unexercised Option
Shares shall be forfeited for no consideration thereafter. Any outstanding
Option Shares which vest upon completion of the Restricted Period shall be
exercisable until the earlier of (i) the expiration date set forth in
Section 1(b) of this Agreement and (ii) the date that is 90 days following such
vesting date, and any such vested Option Shares which are not exercised shall be
forfeited for no consideration thereafter. Any outstanding Option Shares which
vest upon the date of your death shall be exercisable until the earlier of
(i) the expiration date set forth in Section 1(b) of this Agreement and (ii) the
date that is 12 months following the date of your death, and any such vested
Option Shares which are not exercised shall be forfeited for no consideration
thereafter. Notwithstanding the foregoing, if you fail to continue to comply
with the non-solicitation provisions and/or non-competition provisions set forth
in the Employment Agreement until the expiration of the Restricted Period (or if
you die during the Restricted Period, until your date of death), all unexercised
Option Shares, vested and nonvested, will be immediately forfeited for no
consideration upon such non-compliance.

 

  f.

Termination by the Company without Cause, Termination by Notice of Non-Renewal
of the Employment Agreement by the Company, or Termination by Employee for Good
Reason. In the event of termination of your employment by the Company or your
Employer without “Cause” (as hereafter defined), termination of your employment
due to non-renewal of the Employment Agreement by the Company or your Employer
pursuant to the notice provision of Section 2 of your Employment Agreement, or
termination of your employment by you for “Good Reason” (as hereafter defined)
as provided under the Employment Agreement, and provided that you execute a
Release on or about such termination in accordance with the Employment
Agreement, the Option Shares that are not then vested and exercisable at the
date of termination shall vest 100% and be exercisable in full upon completion
of

 

2



--------------------------------------------------------------------------------

 

the Restricted Period, provided that if your employment terminates upon or after
completion of five years of consecutive Service but prior to or coincident with
the completion of six years of consecutive Service, the portion of the Option
Shares that was scheduled to vest during the Restricted Period shall vest on
such earlier applicable vesting date. Option Shares vested at the date of
termination shall be exercisable until the earlier of (i) the expiration date
set forth in Section 1(b) of this Agreement and (ii) the date that is 90 days
following the date of termination of your employment, and any such vested Option
Shares which are not exercised shall be forfeited for no consideration
thereafter. Any outstanding Option Shares which vest following the date of
termination of your employment shall be exercisable until the earlier of (i) the
expiration date set forth in Section 1(b) of this Agreement and (ii) the date
that is 90 days period following such vesting date, and any such vested Option
Shares which are not exercised shall be forfeited for no consideration
thereafter. Notwithstanding the foregoing, if you fail to continue to comply
with the non-solicitation provisions and/or non-competition provisions set forth
in the Employment Agreement until the expiration of the Restricted Period, all
unexercised Option Shares, vested and nonvested, will be immediately forfeited
for no consideration upon such non-compliance.

 

  g. Termination by the Company for Cause. In the event of termination of your
employment by the Company or your Employer for Cause, all vested Option Shares
shall be exercisable to the date of such termination, and regardless if vested
or nonvested, all Option Shares shall be immediately forfeited for no
consideration upon such termination.

 

  h. Termination due to Retirement. In the event of you terminating your
employment due to “Retirement” (as hereafter defined) as provided under the
Employment Agreement, and provided that you execute a Release on or about such
termination in accordance with the Employment Agreement, the Option Shares that
are not then vested at the date of termination shall vest upon the passage of
the time established for vesting of such Option Shares under Section 1(c)
hereof. All other conditions or criteria other than the passage of time for
vesting of such Option Shares set forth under Section 1(c) hereof shall be
waived by the Company. Vested Option Shares shall be exercisable until the
Option expires as provided under Section 1(b), and any such vested Option Shares
which are not exercised prior to such expiration shall be forfeited for no
consideration at such time. Notwithstanding the foregoing, if you fail to
continue to comply with the non-solicitation provisions and/or non-competition
provisions set forth in the Employment Agreement through the “Compliance End
Date” (as hereafter defined), then all unexercised Option Shares, vested and
nonvested, will be immediately forfeited for no consideration upon such
non-compliance.

In the event that you die while in Retirement status and prior to the Compliance
End Date, the Option Shares that are not then vested and exercisable shall vest
100% and be exercisable in full upon your death. Vested Option Shares shall be
exercisable until the earlier of (i) the expiration date set forth in
Section 1(b) of this Agreement and (ii) the date that is 12 months following the
date of due to death, and any unexercised Option Shares shall be forfeited for
no consideration thereafter.

 

  i.

Termination by Employee due to Resignation, or Termination due to Non-Renewal of
the Employment Agreement by Employee. In the event of you terminating your
employment for any reason (excepting Retirement or Good Reason, if applicable),
or you terminating your employment due to non-renewal of the Employment
Agreement pursuant to the notice provision of Section 2 of your Employment
Agreement, and if such termination occurs upon or after completion of five years
of consecutive Service, and provided that you execute a Release on or about such
termination in accordance with the Employment Agreement, the portion of the
unvested Option Shares (if any) that was scheduled to vest during the Restricted
Period shall vest upon the (i) applicable vesting date if such termination
occurs prior to or coincident with the completion of six years of consecutive
Service or (ii) upon the expiration of the Restricted Period if such termination
occurs after the completion of six years of consecutive Service. All Option
Shares that are not then vested at the date of termination which would not vest
pursuant to the prior sentence shall be immediately forfeited for no
consideration upon such termination. In the event of you terminating your
employment for any reason (excepting Retirement or

 

3



--------------------------------------------------------------------------------

 

Good Reason, if applicable) prior to completion of five years of consecutive
Service, all unexercised Option Shares, vested and nonvested, shall immediately
be forfeited for no consideration upon the date of termination. Option Shares
vested at the date of termination, to the extent not forfeited pursuant to the
prior sentence, shall be exercisable until the earlier of (i) the expiration
date set forth in Section 1(b) of this Agreement and (ii) the date that is 90
days following the date of termination of your employment, and any such vested
Option Shares which are not exercised shall be forfeited for no consideration
thereafter. Option Shares which vest after termination pursuant to this
subsection shall be exercisable until the earlier of (i) the expiration date set
forth in Section 1(b) of this Agreement and (ii) the date that is 90 days
following such vesting date, and any such vested Option Shares which are not
exercised shall be forfeited for no consideration thereafter. Notwithstanding
the foregoing, if you fail to continue to comply with the non-solicitation
provisions and/or non-competition provisions set forth in the Employment
Agreement through the Restricted Period, all unexercised Option Shares, vested
and nonvested, will be immediately forfeited for no consideration upon such
non-compliance.

 

  j. Change in Control. In the event of any transaction resulting in a Change in
Control of the Company, the Option Shares that are not then vested and
exercisable shall vest 100% and be exercisable immediately prior to the
consummation of the Change in Control. Notwithstanding the foregoing, (i) if you
fail to continue to comply with the non-solicitation provisions and/or
non-competition provisions set forth in the Employment Agreement until the
expiration of the Restricted Period, all unexercised Option Shares will be
immediately forfeited for no consideration upon such non-compliance, and (ii) if
you fail to continue to comply with the non-solicitation provisions and/or
non-competition provisions set forth in the Employment Agreement until the
earlier of (1) the expiration of the Restricted Period or (2) the date you
complete six years of consecutive Service, you must immediately repay to the
Company the intrinsic value (determined for each Option Share as the excess, if
any, of the Fair Market Value of a share of Common Stock on the date of vesting,
over the Exercise Price of the Option Share) of any Option Shares that vested as
a result of the Change in Control.

 

  k. Certification. On and after your termination for any reason, the Company
may require, in its sole discretion, that you (or if applicable, your legally
authorized guardian or personal representative) execute a periodic certification
(but no more than once per calendar year) stating that you are not in violation
of the non-solicitation provisions and/or non-competition provisions set forth
in the Employment Agreement. Notwithstanding any provision in Section 1 above,
failure to execute such periodic certification shall result in any Option Shares
that would have otherwise vested after the date the Company required such
certification to become vested on the date Employee subsequently executes such
certification.

 

  l. Release. The failure to timely execute a Release in accordance with the
Employment Agreement on or about the applicable date of termination, or as soon
as administratively feasible following the date of termination in the case of
termination due to Disability or death, as required under Section 1 above by you
(or if applicable, your executor, administrator, or legally authorized guardian
or personal representative) shall result in the forfeiture of the applicable
Option Shares for no consideration. The determination of whether a Release is
timely executed on or about the applicable date of termination, or as soon as
administratively feasible following the date of termination in the case of
termination due to Disability or death, as provided under Section 1 above, shall
be made by the Company in its reasonable discretion; provided however, that the
Company must notify you (or if applicable, your executor, administrator, or
legally authorized guardian or personal representative) in writing that the
Release must be timely executed, and provide you 60 days after receipt of such
notice to provide an executed Release to the Company. If you fail to provide an
executed Release to the Company within the 60-day period, the failure to timely
execute a Release shall be deemed to occur upon the expiration of such 60-day
period.

 

  m.

Minimum Exercise and Fractional Shares. You may exercise any vested Option
Shares only in multiples of whole Shares and may not exercise the Option as to
fewer than one hundred Shares (unless the Option is then exercisable for fewer
than one hundred Shares) at any one time. At the time of

 

4



--------------------------------------------------------------------------------

 

exercise, the Company will round down any fractional Shares but will not make
any cash or other payments in settlement of fractional Shares eliminated by
rounding.

 

  n. Stock Ownership Requirement. This Award is designated as a “Stock Ownership
Requirement Award.”

 

(2) Method of Exercise. Subject to this Agreement and the Plan, you may exercise
the Option only by notice to the Company, in such form and manner as the
Committee may require, on or before the Option’s expiration date or earlier
forfeiture. Each such notice must:

 

  a. state the election to exercise the Option and the number of Shares with
respect to which it is being exercised;

 

  b. contain such representations as the Company may require; and

 

  c. be accompanied by full payment of the Exercise Price payable for the Shares
or properly executed, irrevocable instructions, in such manner and form as the
Committee may require, to effectuate a broker-assisted cashless exercise through
a brokerage firm acceptable to the Committee. The Exercise Price may be paid to
the Company via cash, check, money order or wire transfer, and subject to such
limits as the Committee may impose from time to time, tender (via actual
delivery or attestation) of other shares of the Company’s Common Stock
previously owned by you.

For all purposes of this Agreement and the Plan, the date of exercise will be
the date on which you have delivered the notice and any required payment (or, in
the case of a broker-assisted cashless exercise, irrevocable broker instructions
acceptable to the Committee) to the Company.

 

(3) Stock Certificates. As soon as practicable after exercise of the Option, the
Company will deliver a share certificate to you, or deliver Shares
electronically or in certificate form to your designated broker on your behalf,
for the Shares issued upon exercise. Any share certificates delivered or Shares
delivered electronically will, unless the Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Shares.

 

(4) Postponement of Deliver. The Company may postpone the issuance and delivery
of any Shares for so long as the Company determines to be necessary or advisable
to satisfy the following:

 

  a. the completion or amendment of any registration of the Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

  b. compliance with any requests for representations; and

 

  c. receipt of proof satisfactory to the Company that a person seeking to
exercise the Option on your behalf upon your Disability (if necessary), or upon
your estate’s behalf after your death, is authorized and entitled to exercise
the Option.

 

(5) Limitation on Exercise by Law. You may not exercise the Option if the
issuance of the Shares upon such exercise would violate any applicable federal
securities laws or other laws or regulations.

 

(6) Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement, or other service relationship with the Company (or your
Employer). This Agreement is not to be construed as a contract of employment or
service relationship between the Company (or your Employer) or any of its
Affiliates and you, nor as a contractual right of you to continue in the employ
of, or in a service relationship with, the Company (or your Employer) or any of
its Affiliates for any period of time. This Agreement does not limit in any
manner the right of the Company (or your Employer) to discharge you at any time
with or without cause or notice and whether or not such discharge results in the
forfeiture of any Option Shares or any other adverse effect on your interests
under the Plan.

 

(7)

Entire Agreement. This Agreement, inclusive of the Plan, and the terms of the
Employment Agreement incorporated into this Agreement, contains the entire
agreement between you, your Employer and the

 

5



--------------------------------------------------------------------------------

 

Company with respect to the Option. Any and all existing oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Option are superseded by this Agreement and are void and
ineffective for all purposes.

 

(8) Rights as Stockholder. You understand and agree that you will not be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Shares unless and until they have been issued to you after your exercise of this
Option and payment for the Shares.

 

(9) Restrictions on Transfer. This Option cannot be assigned, transferred,
pledged, hypothecated, hedged, or disposed of in any way and cannot be subject
to execution, attachment or similar process; however, the Option is transferable
by way of will or the laws of descent and distribution. Any sale or transfer, or
purported sale or transfer, in contravention of the foregoing shall be null and
void. The Company will not be required to recognize on its books any action
taken in contravention of these restrictions. During your lifetime, only you
(or, if you are Disabled and if necessary, your legally authorized guardian or
personal representative) may exercise the Option.

 

(10) The Company’s Rights. You understand and agree that the existence of this
Option will not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, including that of its Affiliates, or any merger or consolidation of
the Company or any Affiliate, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any Affiliate, or any sale or transfer of all or
any part of the Company’s or any Affiliate’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

(11) Tax Withholding. At the time of exercise, the Company or its Affiliates may
withhold from any payment due to you, and you agree to make adequate provision
for, all taxes required by law to be withheld in connection with the Option. The
Company or its Affiliates may require you to make a cash payment to cover any
withholding tax obligation as a condition of exercise of the Option or issuance
of certificates representing Shares. The Committee may, in its sole discretion,
permit you to satisfy, in whole or in part, any withholding tax obligation which
may arise in connection with the Option either by electing to have the Company
withhold from the Shares to be issued upon exercise that number of Shares, or by
electing to deliver to the Company already-owned shares of Common Stock of the
Company, in either case having a Fair Market Value equal to the amount necessary
to satisfy the statutory minimum withholding amount due.

 

(12) Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit or action with
respect to the Award, the Option or the Shares will be brought in the federal or
state courts in the districts, which include Baltimore, Maryland, and you agree
and submit to the personal jurisdiction and venue thereof.

 

(13) Adjustments. The Committee may make various adjustments to your Option,
including adjustments to the number and type of securities subject to the Option
and the Exercise Price, in accordance with the terms of the Plan.

 

(14) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; however, this Agreement may not be modified in a manner that
would have a materially adverse affect on the Option or Shares, as determined by
the Committee, except as provided in the Plan, the Employment Agreement, or in a
written document signed by you and the Company.

 

(15) Notice. Any notice that you are required to give the Company under this
Agreement must be delivered to the Secretary of the Company or his or her
designee at the principal executive office of the Company. Notice will be deemed
to have been duly delivered when received by the Secretary or his or her
designee in such form and manner as the Company finds to be acceptable.

 

6



--------------------------------------------------------------------------------

(16) Conformity and Conflict. This Agreement includes a Glossary that provides
definitions of certain terms used in this Agreement. All terms not defined in
this Agreement (including the Glossary) have the meanings given in the Plan (or
if applicable, the Employment Agreement). Unless otherwise specifically provided
in this Agreement, in the event of a conflict, inconsistency or ambiguity
between or among any provision, term or condition of this Agreement, the Plan,
or your Employment Agreement, the provisions of, first, the Plan, second, this
Agreement, and lastly, the Employment Agreement, will control in that order of
priority, except in the case of Section 12 of this Agreement which will control
in all cases.

 

(17) Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

(18) Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties’ intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties’ under this Agreement.

 

(19) Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

(20) Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The Glossary follows on the next page.}

 

7



--------------------------------------------------------------------------------

GLOSSARY

(A) “Cause” shall have the meaning ascribed to such term or words of similar
import in your Employment Agreement.

(B) “Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that, for purposes of this Agreement, “Change in Control” shall
also include the sale or other disposition of the applicable practice segment of
the Company indicated below, or a division of such practice segment in which
Employee is then employed, by the Company to an unrelated entity.

( ) Corporate Finance/Restructuring Practice

( ) Forensic/Litigation Consulting Practice

( ) Economic Consulting Practice

( ) Technology Practice

(C) “Compliance End Date” means the later of (i) the end date of the applicable
vesting period or (ii) the end date of the applicable exercise period.

(D) “Disability” shall have the meaning ascribed to such term or words of
similar import in your Employment Agreement.

(E) “Good Reason” shall have the meaning ascribed to such term under the
Employment Agreement.

(F) “Release” refers to a valid waiver and general release of claims against the
Company, in a form and manner as set forth to an exhibit to the Employment
Agreement, with such revisions reasonably determined by the Company to be
necessary at the applicable time.

(G) “Restricted Period” shall have the meaning ascribed to such term under the
Employment Agreement.

(H) “Retirement” shall have the meaning ascribed to such term under the
Employment Agreement.

(I) “Service” shall have the meaning ascribed to such term under the Employment
Agreement, provided, however, pursuant to Company-approved alternative written
arrangements or agreements, you may continue to accrue Service, by (x) providing
a reduced level of services, on terms and conditions satisfactory to the
Company; and/or (y) complying with the non-competition and non-solicitation
provisions of the Employment Agreement (or other written agreement executed by
you and the Company) for an extended period.

(J) “Stock Ownership Requirement” means ownership of a number of unrestricted
freely tradable shares of Common Stock at least equal to the applicable share
ownership percentage for the applicable vesting date of the number of shares
that were subject to stock option awards granted to you that are designated as
“Stock Ownership Requirement Awards”, in each case as adjusted for stock splits,
stock dividends or reverse stock splits. For these purposes, “unrestricted
freely tradable shares of Common Stock” shall not include (i) derivative
securities, including nonvested or unexercised stock options (regardless of
whether such stock options become vested or exercisable on the applicable date
of determination), and other nonvested or forfeitable equity awards, of the
Company, and (ii) shares of nonvested restricted stock of the Company, including
shares of restricted stock whose restrictions lapse (or may lapse) on the
applicable date of determination. Notwithstanding the foregoing and solely for
the purposes of the Stock Ownership Requirement determination, stock units under
the FTI Consulting, Inc. Deferred Compensation Plan for Key Employees and
Non-Employee Directors will count as “unrestricted freely tradable shares of
Common Stock”. The below schedule sets the applicable share ownership percentage
for each vesting date.

 

8



--------------------------------------------------------------------------------

Percentage

  

Vesting Date

8.33%    First Anniversary of Effective Date 16.67%    Second Anniversary of
Effective Date 25.00%    Third Anniversary of Effective Date 33.33%    Fourth
Anniversary of Effective Date 41.67%    Fifth Anniversary of Effective Date
50.00%    Sixth Anniversary of Effective Date

(K) “You”; “Your”. You means the recipient of the Award Shares as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

{The signature page follows.}

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have has caused this Agreement to be executed as
of                     , 20    .

 

FTI CONSULTING, INC. By:      

Name:      

Title:      

OPTIONEE’S ACKNOWLEDGMENT AND SIGNATURE

I represent that I have read the Prospectus and am familiar with the Plan’s
terms. I accept, on behalf of himself/herself and on behalf of his/her
beneficiaries, estate and permitted assigns, to be bound by all of the
provisions set forth herein, and that the Option is subject to all of the terms
and provisions of this Agreement, and of the Plan under which it is granted, as
the Plan may be amended in accordance with their respective terms. I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee concerning any questions arising under this Agreement, or the Plan
with respect to the Option.

    Signature of Optionee

 

10